Citation Nr: 1028195	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 Decision Review Officer (DRO) decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the Veteran's 
claim for service connection for PTSD.  An initial rating of 10 
percent was assigned, effective the date of his claim.

The Veteran withdrew his claims for service connection for a 
sleep disorder, headaches, a bilateral shoulder condition and a 
bilateral knee condition in February 2009.

The Veteran testified before the undersigned at a June 2010 RO 
(Videoconference) hearing.  A copy of that hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in 
April 2009.  At his June 2010 hearing, he testified that his 
condition had worsened in that he now experienced auditory 
hallucinations and suicidal ideation.  The April 2009 VA examiner 
found that there was no evidence of perceptual disturbances and 
noted that the Veteran denied suicidal ideation.  The hearing 
testimony suggests that the Veteran's disability has worsened 
since the last examination.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the June 2010 hearing testimony, a new psychiatric 
examination is required.

During the June 2010 hearing, the Veteran also testified that he 
received treatment from his VA psychiatrist approximately once 
per month and that he was scheduled for an appointment later that 
month.  VA treatment records dated through September 2009 are 
located in the claims file.  As these records have been 
adequately identified and are relevant to the Veteran's claim, 
they must be obtained.  38 U.S.C.A. § 5103(A) (West 2002).

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU) is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).  

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran testified that he was currently 
unemployed, although he had stopped work for reasons unrelated to 
his service-connected PTSD or diabetes mellitus.  He was also 
awarded Social Security Administration (SSA) benefits in a May 
2009 decision based upon his back condition and substance 
addiction disorder.  The Veteran's claim together with the 
evidence of unemployability raises the issue of entitlement to 
TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
updated VA treatment records.  Records dated 
through September 2009 are located in the 
claims file.  The Veteran has indicated that 
he receives his treatment at the VA Medical 
Center (VAMC) in Greenville, South Carolina.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should also be 
documented in the claims file.

2.  Following completion of the above-
development, the RO/AMC should afford the 
Veteran an examination to determine the 
current severity of his PTSD.  The claims 
file must be made available to the examiner, 
and the examiner should indicate in the 
examination report or addendum that the file 
was reviewed.  All indicated diagnostic 
testing and studies should be undertaken.

The examiner should identify all current 
manifestations of the service-connected PTSD.  

The examiner should provide an opinion as to 
whether the Veteran's service connected 
disabilities; PTSD and diabetes mellitus; 
would preclude him from obtaining or 
maintaining gainful employment for which his 
education and occupational experience would 
otherwise qualify him.  

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



